DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-07-17. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Allowable Subject Matter
Claim 2-3, 9-10, 16-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2019-08-02 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 3 is rejected under 35 U.S.C. § 112(d) / 35 U.S.C. § 112 ¶ 4 (pre-AIA ) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In particular, claim 3 states "The first device of claim 3".  A claim cannot depend from itself.  This rejection could be overcome by amending claim 3 to depend from claim 2, in parallel with claims 10 and 17, if that is what Applicant desires to claim.  To advance compact prosecution and for purposes of applying the art to the only, Examiner considers claim 3 as if it depended from claim 2.  To continue with this interpretation, Applicant must confirm it by a suitable amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR § 3.73(b).
Claim(s) 1, 4-6, 8, 11-13, 15, 18, 20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claim(s) of co-pending application U.S. Patent 10375112 (App 14547792).  The table below sets forth exemplary claim(s).
Claims 2-3, 7, 9-10, 14, 16-17, 19 are objected to because they are dependent on a rejected claim.

16530529 (Instant Application)
U.S. Patent 10375112 (App 14547792)
###1. A first device comprising: memory including computer readable instructions; and a processor to execute the computer readable instructions to perform operations comprising: obtaining, from a library of the first device, a pre-master secret value and a 

Patented claim 8 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###8. A client device comprising: a processor; and memory including computer program instructions, the computer program instructions, when executed on the processor, to cause the processor to perform operations including: obtaining, during handshaking, session keys associated with respective ones of a plurality of communication sessions 



Patented claim 13 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###12. The client device of claim 8, wherein the processor is to record the identified packet level traces of the first one of the communication sessions for decryption after the first one of the communication sessions has ended.

###13. The client device of claim 12, wherein the identified packet level traces are recorded in a packet capture format.



Patented claim 9 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###9. The client device of claim 8, wherein the first one of the communication sessions is one of a secure socket layer protocol session and a transport layer security protocol session.

###6. The first device of claim 1, wherein the decrypting of the encrypted data of the packet level trace with the session key to obtain the decrypted data for traffic measurement occurs after the communication session has ended.

Patented claim 12 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###12. The client device of claim 8, wherein the processor is to record the identified packet level traces of the first one of the communication sessions for decryption after the first one of the communication sessions has ended.

###8. Computer readable memory comprising computer readable instructions that, when executed by a processor of a first device, cause the processor to perform operations including: obtaining, from a library of the first device, a pre-master secret value and a master secret value associated with a session key for a communication session between the first device and a second device, the library instrumented to log the pre-master secret value and the master secret value during handshaking between the first device and the second device, the session key based on the pre-master secret value, the master secret value and data strings exchanged between the first device and the second device during the handshaking; capturing a packet level trace corresponding to the 

Patented claim 15 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###15. A computer readable storage device comprising computer program instructions, which, when executed by a processor of a client, cause the processor to perform operations including: obtaining, during handshaking, session keys associated with respective ones of a plurality of communication sessions between the client and a server, the session keys obtained from information logged by a library, the library instrumented to output pairs of pre-master secret and master secret values corresponding to respective ones of the session keys for the respective ones of the communication sessions between the client and the server, a first session key to be generated based on a first master secret value included in a first one of the pairs of pre-master secret and master secret values corresponding to a first one of the communication sessions, the first session key being different from a second session key corresponding to a second one of the pairs of pre-master secret and master secret values corresponding to a second one of the plurality of communication sessions; identifying packet level traces of the first one of the communication sessions, the packet level traces including encrypted data associated with the first one of the communication sessions and generated data strings that were exchanged previously 



Patented claim 13 (reproduced herein for convenience) discloses all of the limitations of the instant claim.  While the patented claim is directed to a DEVICE APPARATUS, it nonetheless discloses a MEMORY APPARATUS.

###12. The client device of claim 8, wherein the processor is to record the identified packet level traces of the first one of the communication sessions for decryption after the first one of the communication sessions has ended.

###13. The client device of claim 12, wherein the identified packet level traces are recorded in a packet capture format.

###12. The computer readable memory of claim 8, wherein the communication session corresponds to one of a secure socket layer protocol session or a transport layer security protocol session.

Patented claim 16 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###16. The computer readable storage device of claim 15, wherein the first one of the communication sessions is one of a secure socket layer protocol session and a transport layer security protocol session.

###13. The computer readable memory of claim 8, wherein the decrypting of the encrypted data of the packet level trace with the session key to obtain the decrypted data for traffic measurement occurs after the 

Patented claim 19 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###19. The computer readable storage device of claim 15, wherein the instructions further cause the processor to record the identified packet level traces of the first one of 



Patented claim 1 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###1. A method comprising: obtaining, by executing an instruction with a processor of a client during handshaking, session keys associated with respective ones of a plurality of communication sessions between the client and a server, the session keys obtained from information logged by a library, the library instrumented to output pairs of pre-master secret and master secret values corresponding to respective ones of the session keys for the respective ones of the communication sessions between the client and the server, a first session key to be generated based on a first master secret value included in a first one of the pairs of pre-master secret and master secret values corresponding to a first one of the communication sessions, the first session key being different from a second session key corresponding to a second one of the pairs of pre-master secret and master secret values corresponding to a second one of the plurality of communication sessions; identifying, by executing an instruction with the processor of the client, packet level traces of the first one of the communication sessions, the packet level traces including encrypted data associated with the first one of the communication sessions and generated data strings that were exchanged previously during the handshaking between the client and the server to compute the first master secret value associated with the first session key; evaluating, by executing an instruction with the processor of the client, a function with the generated data strings included in the packet level traces to identify the first master secret value and to determine the first session key corresponding to the first one of the communication sessions, the obtaining of the session keys, the identifying of the packet level traces and the evaluating of the function being performed by the client without use of a proxy server; decrypting, by executing an instruction with the processor of the client, the packet level traces using the first session key to generate decrypted packet level traces; and measuring traffic using the decrypted packet level traces.



Patented claim 5 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###6. The method of claim 5, wherein the recording of the identified packet level traces includes recording the traces in a packet capture format.

###20. The method of claim 15, wherein the decrypting of the encrypted data of the packet level trace with the session key to obtain the decrypted data for traffic measurement occurs after the communication session has ended.

Patented claim 5 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###5. The method of claim 1, further including: recording the identified packet level traces of the first one of the communication sessions for decryption after the first one of the communication sessions has ended.



Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Styslinger '426 in view of Li '702 
1
[Wingdings font/0xFC]
2

3

4
[Wingdings font/0xFC]
5
[Wingdings font/0xFC]
6
[Wingdings font/0xFC]
7
[Wingdings font/0xFC]
8
[Wingdings font/0xFC]
9

10

11
[Wingdings font/0xFC]
12
[Wingdings font/0xFC]
13
[Wingdings font/0xFC]
14
[Wingdings font/0xFC]

[Wingdings font/0xFC]
16

17

18
[Wingdings font/0xFC]
19
[Wingdings font/0xFC]
20
[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20050138426 to Styslinger (hereinafter "Styslinger '426") in view of U.S. Publication 20140115702 to Li et al. (hereinafter "Li '702").  Styslinger '426 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).    Li '702 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Styslinger '426 discloses a first device comprising memory including computer readable instructions and a processor to execute the computer readable instructions to perform operations (software executing on a computer [Styslinger '426 ¶ 0088])
Styslinger '426 does not disclose obtaining, from a library of the first device, a pre-master secret value and a master secret value associated with a session key for a library instrumented to log the pre-master secret value and the master secret value during handshaking between the first device and the second device, the session key based on the pre-master secret value, the master secret value and data strings exchanged between the first device and the second device during the handshaking
However, Styslinger '426 discloses obtaining, from a collector of the first device, a pre-master secret value and a master secret value associated with a session key for a communication session between the first device and a second device, the collector instrumented to log the pre-master secret value and the master secret value during handshaking between the first device and the second device, the master secret value and data strings exchanged between the first device and the second device during the handshaking (test data collector 37 records SSL handshaking data [Styslinger '426 ¶ 0060, 0146-0147])
Styslinger '426 discloses capturing a packet level trace corresponding to the communication session, the packet level trace including the data strings and encrypted data associated with the communication session  [Styslinger '426 ¶ 0098]; data collector on client records traffic [Styslinger '426 ¶ 0059-0061, 0087, 0138, 0143-1047]; sniffer 38 may be located anywhere between testing entity and application system [Styslinger '426 ¶ 0136-0139]))
Styslinger '426 does not disclose determining the session key based on the pre-master secret value, the master secret value and the data strings without use of a proxy
However, Styslinger '426 discloses using the session key without use of a proxy (test data collector 37 captures "all HTTPS transaction data" [Styslinger '426 ¶ 0099; collected data is analyzed locally or at a central site or by an auditor [Styslinger '426 ¶ 0099]; "the data capture can include one or more of the following mechanisms: (1) an intermediary (proxy) . . . and (3) computing modules placed within the testing entity or application system environment (e.g., software components placed on the testing entity computer or application system--web or proxy server--or appliances integrated into the testing entity or application system )" [Styslinger '426 ¶ 0088]; sniffer is provided with all keys, handshaking data [Styslinger '426 ¶ 0088, 0101, 0136])
Styslinger '426 discloses decrypting the encrypted data of the packet level trace with the session key to obtain decrypted data for traffic measurement (decrypts traffic to analyze [Styslinger '426 ¶ 0059-0060, 0109, 0115-0118]; collected data is analyzed locally or at a central site or by an auditor [Styslinger '426 ¶ 0099]; measures traffic in various ways [Styslinger '426 ¶ 0121-0124, 0148 et seq.])
Further:
Li '702 discloses a first device comprising memory including computer readable instructions and a processor to execute the computer readable instructions to perform 
Li '702 discloses obtaining, from a library of the first device, a pre-master secret value and a master secret value associated with a session key for a communication session between the first device and a second device, the library instrumented to log the pre-master secret value and the master secret value during handshaking between the first device and the second device, the session key based on the pre-master secret value, the master secret value and data strings exchanged between the first device and the second device during the handshaking (extraction module is library that hooks the crypto functions of SCHANNEL.DLL [Li '702 ¶ 0086-0087, 0033], the SSL/TLS library [Li '702 ¶ 0081-0085]; extraction module on client obtains "master secret, pre-master secret, hash-based message authentication code (HMAC), and/or session key" [Li '702 ¶ 0031-0032]; interceptor independently computes [Li '702 ¶ 0025] SSL/TLS session keys from pre-master secret and handshaking data "using the same encryption/decryption process as client" [Li '702 ¶ 0035-0036])
Li '702 discloses determining the session key based on the pre-master secret value, the master secret value and the data strings without use of a proxy (interceptor independently computes [Li '702 ¶ 0025] SSL/TLS session keys from pre-master secret and handshaking data "using the same encryption/decryption process as client" [Li '702 ¶ 0035-0036]; interceptor obtains SSL/TLS handshake data and session context and master secret and session keys [Li '702 ¶ 0031-0032, 0045]; no proxy embodiments pass on handshake and messages without change [Li '702 ¶ 0046])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Styslinger '426 with the instrumented library and session key computation of Li '702 to arrive at an apparatus, method, and product including:
a first device comprising memory including computer readable instructions and a processor to execute the computer readable instructions to perform operations
obtaining, from a library of the first device, a pre-master secret value and a master secret value associated with a session key for a communication session between the first device and a second device, the library instrumented to log the pre-master secret value and the master secret value during handshaking between the first device and the second device, the session key based on the pre-master secret value, the master secret value and data strings exchanged between the first device and the second device during the handshaking
determining the session key based on the pre-master secret value, the master secret value and the data strings without use of a proxy
e.g., secrets, random numbers, and keys.  A person having ordinary skill in the art would have been further motivated to combine them at least because Li '702 teaches [Li '702 ¶ 0025, 0031-0033, 0035-0036, 0081-0087] modifying a encryption monitoring system [Styslinger '426 ¶ 0059-0060, 0109, 0115-0118] such as that of Styslinger '426 to arrive at the claimed invention; because doing so constitutes use of a known technique (instrumented library extracting the SSL/TLS handshaking data, e.g., secrets, random numbers, and keys [Li '702 ¶ 0025, 0031-0033, 0035-0036, 0081-0087]) to improve similar devices and/or methods (encryption monitoring system [Styslinger '426 ¶ 0059-0060, 0109, 0115-0118]) in the same way; because doing so constitutes applying a known technique (instrumented library extracting the SSL/TLS handshaking data, e.g., secrets, random numbers, and keys [Li '702 ¶ 0025, 0031-0033, 0035-0036, 0081-0087]) to known devices and/or methods (encryption monitoring system [Styslinger '426 ¶ 0059-0060, 0109, 0115-0118]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (encryption monitoring system [Styslinger '426 ¶ 0059-0060, 0109, 0115-0118] analyzes encrypted communications using keys obtained through instrumented library extracting the SSL/TLS handshaking data, e.g., secrets, random 
Per claim 4 (dependent on claim 1):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Styslinger '426 discloses the capturing of the packet level trace includes recording the packet level trace in a packet capture format (data collector on client records traffic [Styslinger '426 ¶ 0059-0061, 0087, 0138, 0143-1047]; real-time and offline monitoring [Styslinger '426 ¶ 0062, 0081, 0084])
Per claim 5 (dependent on claim 1):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Styslinger '426 discloses the communication session corresponds to one of a secure socket layer protocol session or a transport layer security protocol session (SSL [Styslinger '426 ¶ 0031, 0088])
Per claim 6 (dependent on claim 1):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Styslinger '426 discloses the decrypting of the encrypted data of the packet level trace with the session key to obtain the decrypted data for traffic measurement occurs after the communication session has ended (data collector on client records traffic [Styslinger '426 ¶ 0059-0061, 0087, 0138, 0143-1047]; real-time and offline monitoring [Styslinger '426 ¶ 0062, 0081, 0084])
Per claim 7 (dependent on claim 1):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Styslinger '426 does not disclose the data strings are exchanged between the first device and the second device in plain text
Further:
Li '702 discloses the data strings are exchanged between the first device and the second device in plain text (extraction module obtains plain text client random number, plain text server random number, and other handshaking data [Li '702 ¶ 0039-0040, 0086-0087, 0033], the SSL/TLS library [Li '702 ¶ 0081-0085]; extraction module on client obtains "master secret, pre-master secret, hash-based message authentication code (HMAC), and/or session key" [Li '702 ¶ 0031-0032])

the data strings are exchanged between the first device and the second device in plain text
Per claim 8 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 8):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 8):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Styslinger '426 in view of Li '702 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 20030016819 to Cheng (hereinafter "Cheng '819") discloses a test server that records traces and measures communications with clients [Cheng '819 ¶ 0005-0006].
U.S. Patent 8782393 to Rothstein et al. (hereinafter "Rothstein '393")  discloses a proxy server that inspects packets [Rothstein '393 col. 8 l. 9-63] after decrypting packets using master key and pre-master secret [Rothstein '393 col. 12 l. 60-67] received from respective clients [Rothstein '393 col. 12 l. 8-34].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494